UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

________________________________
                               )
JANOD, INC.,                   )
                               )
               Plaintiff,      ) Civil Action No. 11-1963 (EGS)
          v.                   )
                               )
ECHO ENTERTAINMENT, INC.,      )
                               )
               Defendant.      )
                               )

                       MEMORANDUM OPINION

     Plaintiff Janod, Inc. (“Janod”) brings this action against

Defendant Echo Entertainment, Inc. (“Echo”), alleging breach of

contract, intentional and/or negligent interference with

prospective economic advantage, and fraud.    Pending before the

Court is Defendant’s Motion to Dismiss pursuant to Rules

12(b)(2), (3), and (6) for lack of personal jurisdiction,

improper venue, and failure to state a claim upon which relief

can be granted, or in the alternative, to transfer venue

pursuant to 28 U.S.C. § 1404(a) or 28 U.S.C. § 1406(a).    Upon

consideration of the Motion to Dismiss, the Opposition and Reply

thereto, the relevant law, and the entire record in this case,

and for the reasons set forth below, the Court concludes that it

lacks personal jurisdiction over Defendant.   Accordingly, the

Court will GRANT Defendant’s Motion to Dismiss.
I.   BACKGROUND

     A.     Factual Background

     Plaintiff Janod is a construction company incorporated in

Vermont, with its principal place of business in New York.       Am.

Compl. ¶¶ 1, 7.   Janod specializes in rock stabilization and

remediation, a potentially hazardous field, which requires

Janod’s rock remediation technicians to perform work on unstable

rock or mountainside surfaces while suspended at great heights

above the ground.    Id. ¶¶ 7, 9.   Defendant is a production

company organized under the laws of California, with its

principal place of business in California.     Id. ¶ 2.   In April

2010, Defendant approached Janod about filming and producing a

reality television series documenting Janod’s work.       Id. ¶ 10.

The reality television show, bearing the working title “Rock

Stars,” was intended to be filmed and/or produced by Defendant

for the benefit of the National Geographic Channel (“Nat Geo”).1

Id. ¶ 11.   Janod agreed to film the series, and on February 15,

2011, Echo and Janod entered into a “Participant Attachment and

Production Agreement” (“Participant Agreement”).     Id. ¶ 15.    The

Participant Agreement granted Echo’s film crew access to Janod’s

jobsites to film the television series, and it contained a

clause which provided Janod the right to exercise editorial

     1
       Nat Geo was previously a named defendant in this action
but, as discussed infra, was voluntarily dismissed after
reaching a settlement with Plaintiff.
                                    2
control over any content in the series that would portray Janod

in a negative light.    Id. ¶¶ 15-16.   Janod alleges that the

purpose of this clause was to help Janod protect its accumulated

goodwill and reputation in the industry.      Id. ¶ 16.   The clause

states:

     Notwithstanding anything to the contrary contained
     herein Company [Janod] shall have final approval of
     the content of the Material and Project solely and
     only in order to ensure that there is nothing in the
     content which will reasonably be portrayed to the
     public which may portray the Company [Janod] in a
     negative light or defamatory manner.    In all other
     regards, financial, creative or otherwise, Producer
     [Echo] shall have ultimate decision-making authority,
     subject to the terms of any applicable Network
     production or distribution agreement.

Am. Compl. Ex. A, at ¶ 2(j).    The Participant Agreement also

contained a clause labeled “Venue and Choice of Law,” which

provides:

     The parties agree that any claim or controversy
     arising out of this Agreement shall be brought
     exclusively in the Federal Courts of the United
     States. This Agreement and all related matters shall
     be governed by the laws of the State of California
     applicable to contracts entered into and performed
     fully therein.

Am. Compl. Ex. A, at ¶ 19(d).

     On September 24, 2010, Echo entered into a separate

Commission Agreement with Nat Geo.      See Def.’s Mot. to Dismiss,

Ex. C.    Under the Commission Agreement, Nat Geo obtained all

rights to exploit the “Rock Stars” footage produced by Echo,

including creative rights, alteration rights, and rights to

                                  3
redistribute the program.      Id.   In addition, the Commission

Agreement contained a “Governing Law” clause, which provides:

        This Agreement shall be construed and enforced in
        accordance with the laws of the State of California.
        Producer [Echo] and [Nat Geo] hereby consent to and
        submit to the jurisdiction of the federal and state
        courts located in Los Angeles, California, and any
        action or suit under this Agreement shall be brought
        in any federal or state court with appropriate
        jurisdiction over the subject matter established or
        sitting in the State of California.     Neither [Echo]
        nor [Nat Geo] shall raise in connection therewith, and
        hereby waives, any defenses based upon venue, the
        inconvenience of the forum, the lack of personal
        jurisdiction, the sufficiency of service of process .
        . . or the like in any such action or suit brought in
        the State of California.

Def.’s Mot. to Dismiss Ex. C, at ¶ 19.4 (emphasis added).

        Echo began filming the television series, and beginning in

July 2011, Janod attempted to contact Echo to review the

proposed episodes of “Rock Stars” and determine whether any of

the material portrayed Janod in a negative light.      Am. Compl.

¶ 18.    Janod alleges that Echo failed to respond to its

inquiries, thus leaving Janod unable to exercise its editorial

control.     Id. ¶ 19.   In July and August 2011, Janod’s counsel

communicated to Echo that Echo’s failure to allow Janod to

review the material placed Echo in breach of the Participant

Agreement.    Janod’s counsel also demanded that Janod be

permitted to exercise its editorial rights.       Id. ¶ 20.   After

receiving no response to its demands, Janod limited Echo’s

access to its jobsites until Echo agreed to honor its

                                     4
contractual obligations to Janod.        Id. ¶ 21.   On August 29,

2011, Janod alleges that it entered into an additional agreement

with Echo, via email, whereby Echo again contractually agreed

that Janod would have the right to exercise editorial control

over content that might portray Janod in a negative light.           Id.

¶ 22.    Echo also agreed to schedule a meeting with Janod and to

provide Janod at least ten business days after the meeting and

prior to the airing of the series to submit proposed revisions

to the episodes.     Id.   The parties scheduled a meeting to occur

on October 28, 2011 in Montreal, Quebec.        Id. ¶ 23.   In advance

of the meeting, Janod submitted to Echo multiple proposed

revisions to the first season of “Rock Stars.”         Id. ¶ 25.

However, on October 25, 2011, Echo unilaterally cancelled the

meeting and informed Janod that Echo was unwilling to make, or

even discuss, any of Janod’s proposed revisions.         Id. ¶ 29.

Janod alleges that Echo has delivered, and continues to deliver,

final episodes of the “Rock Stars” series to Nat Geo in

Washington, D.C. for airing, without first allowing Janod to

exercise its contractually-guaranteed rights of final approval

as to any content which may reasonably portray Janod in a

negative light.     Id. ¶¶ 32-33.

        B.   Procedural Background

        On November 7, 2011, Janod filed a Complaint and a Motion

for a Temporary Restraining Order and/or Preliminary Injunction

                                     5
to prevent Nat Geo and Echo from airing “Rock Stars” until Janod

was allowed to exercise its right to final approval of certain

content of the series.     See Pl.’s Mot. for TRO and/or Prelim.

Inj., Docket No. 2.   After briefing on the motion was complete,

on November 16, 2011, Janod withdrew its motion, stating that it

had reached a settlement with Nat Geo.     See Notice of Withdrawal

of Mot., Docket No. 26.    Thereafter, Janod voluntarily dismissed

Nat Geo from this litigation.     See Notice of Voluntary

Dismissal, Docket No. 27.    On November 29, 2011, Echo filed a

Motion to Dismiss the Complaint pursuant to Rules 12(b)(2),

12(b)(3), and 12(b)(6) for lack of jurisdiction, improper venue,

and failure to state a claim upon which relief can be granted.

On December 19, 2011 Janod filed its First Amended Complaint.

On January 3, 2012, Echo filed a Motion to Dismiss Janod’s

Amended Complaint on the same grounds asserted in its initial

motion.   That motion is now ripe for determination by the Court.

II.   STANDARD OF REVIEW

      On a Rule 12(b)(2) motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing the

Court’s personal jurisdiction over the defendant.     See FC Inv.

Grp. LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1091 (D.C. Cir.

2008); Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C.

Cir. 1990).   “[T]he general rule is that a plaintiff must make a

prima facie showing of the pertinent jurisdictional facts.”

                                   6
First Chi. Int’l v. United Exch. Co., Ltd., 836 F.2d 1375, 1378

(D.C. Cir. 1988).    This prima facie showing must be premised on

specific facts, however, and cannot be based on mere conclusory

allegations.    See GTE New Media Servs. v. BellSouth Corp., 199

F.3d 1343, 1349 (D.C. Cir. 2000); First Chi. Int’l, 836 F.2d at

1378-79.    Further, when determining whether personal

jurisdiction exists over a defendant, the Court need not treat

all of a plaintiff’s allegations as true.   Instead, the Court

“may receive and weigh affidavits and any other relevant matter

to assist it in determining the jurisdictional facts.”     Dean v.

Walker, 756 F. Supp. 2d 100, 102 (D.D.C. 2010) (internal

quotation marks and citation omitted).

III. ANALYSIS

       A.   Personal Jurisdiction

       Echo argues that this Court lacks personal jurisdiction

over it, and that Plaintiff’s attempt to bootstrap jurisdiction

over Echo based upon Nat Geo’s presence in the District is

improper.   This case arises under the Court’s diversity

jurisdiction.    See Am. Compl. ¶ 3 (asserting jurisdiction under

28 U.S.C. § 1332).   Accordingly, whether the Court has personal

jurisdiction over Echo is a function of District of Columbia

law.    See Crane v. Carr, 814 F.2d 758, 762 (D.C. Cir. 1987).

Because Plaintiff does not allege that Echo is a resident of the

District of Columbia, see Am. Compl. ¶ 2, the Court may exercise

                                    7
personal jurisdiction over Echo only if Plaintiff has pled

sufficient facts to satisfy (1) the District of Columbia long-

arm statute, D.C. Code § 13-423, and (2) the constitutional

requirements of due process.   See GTE New Media Servs., 199 F.3d

at 1347.2

     The sole basis alleged by Plaintiff for this Court to

exercise personal jurisdiction over Echo is that Echo is

“transacting [] business in the District of Columbia,” pursuant

to § 13-423(a)(1).   Pl.’s Opp’n at 6 (“The D.C. long-arm statue

expressly provides that this Court may exercise personal

jurisdiction over Echo for any claims arising against Echo as a

result of it ‘transacting any business in the District of

Columbia.’” (quoting D.C. Code § 13-423(a)(1))).   To establish

personal jurisdiction under D.C. Code § 13-423(a)(1), the

plaintiff bears the burden of demonstrating that (1) the

defendant transacted business in the District; (2) the claim

arose from the business transacted in the District; and (3) the

defendant had minimum contacts with the District such that the

Court’s exercise of personal jurisdiction would not offend

     2
       Alternatively, pursuant to D.C. Code § 13-334(a), the
Court may “exercise ‘general jurisdiction’ over a foreign
corporation as to claims not arising from the corporation’s
conduct in the District, if the corporation is ‘doing business’
in the District.” Gorman v. Ameritrade Holding Corp., 293 F.3d
506, 509 (D.C. Cir. 2002) (quoting D.C. Code § 13-334(a)).
Here, Janod alleges only that this Court has specific personal
jurisdiction over Echo pursuant to D.C. Code § 13-423. See
Pl.’s Opp’n at 6.
                                 8
traditional notions of fair play and substantial justice.       See

Cellutech, Inc. v. Centennial Cellular Corp., 871 F. Supp. 46,

48 (D.D.C. 1994).   This subsection of the long-arm statute has

been interpreted to be coextensive with the Due Process Clause

of the Constitution.     See Helmer v. Doletskaya, 393 F.3d 201,

205 (D.C. Cir. 2004).    Consequently, under subsection (a)(1)

“the statutory and constitutional jurisdictional questions,

which are usually distinct, merge into a single inquiry . . . .”

United States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995).       In

this single inquiry, courts must examine whether the defendant

“has purposefully availed itself of the benefits and protections

of the District in engaging in a business activity in the forum

jurisdiction,” and whether “it is fair and reasonable to expect

it to anticipate being sued in that jurisdiction.”     Shoppers

Food Warehouse v. Moreno, 746 A.2d 320, 329 (D.C. 2000) (en

banc).   Put simply, whether Defendant’s conduct constituted

“transacting business” in the District within the meaning of

Section 13-423(a)(1) depends on whether, through its conduct

related to the District, Defendant established “minimum

contacts” with the District such that the Court’s exercise of

personal jurisdiction would not offend “traditional notions of

fair play and substantial justice.”     See Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945) (internal quotation marks

and citation omitted).

                                   9
     Plaintiff, relying solely on the allegations in its Amended

Complaint and Opposition brief, asserts that Echo has “clearly

transacted business in the District” based on the Commission

Agreement Echo entered into with Nat Geo, a District of Columbia

corporation.    Pl.’s Opp’n at 7.    Defendant argues, by contrast,

that the Amended Complaint fails to allege facts sufficient to

establish that it is “transacting business” in the District.

Def.’s Mot. to Dismiss at 11-12.         According to Defendant, Echo

has no offices or employees in the District, is not registered

to do business in the District or elsewhere outside the State of

California, and does not hold any assets or other property in

the District, except for sums due from Nat Geo under the

Commission Agreement.    See id. at 9.       Defendant further argues

that the sole basis alleged by Plaintiff -- performance of the

Commission Agreement -- is inconsistent with the expectations

and intentions of the parties expressly set forth in that

Agreement that any dispute would be resolved by a federal or

state court in California.    Id. at 11-12.

       1.      Whether Plaintiff’s Claims Arose From Defendant’s
               Business Transacted in the District

     Even assuming, arguendo, that Echo’s performance of the

Commission Agreement suffices for it to have transacted business

in the District of Columbia, the Court cannot find that

Plaintiff’s claims for breach of contract, intentional and/or


                                    10
negligent interference with prospective economic advantage, and

fraud “arose from” that Agreement.

     Because a court in the District of Columbia may exercise

specific jurisdiction over a non-resident defendant “only [for]

a claim for relief arising from acts enumerated in [the statute]

. . . ,” D.C. Code § 13-423(b), Plaintiff’s jurisdictional

allegations must arise from the same conduct of which it

complains, see FC Inv. Grp. LC v. IFX Mkts., Ltd., 479 F. Supp.

2d 30, 39 (D.D.C. 2007).   Therefore, for this Court to have

specific jurisdiction over Echo under § 13-423(a)(1), “the

actions giving rise to the claim[s] must have occurred in the

District.”   Brunson v. Kalil & Co., 404 F. Supp. 2d 221, 228

(D.D.C. 2005).

     The sole basis for this Court’s exercise of jurisdiction,

according to Janod, is the Commission Agreement between Echo and

Nat Geo.   However, Janod’s breach of contract claim arises out

of a separate contract between Echo and Janod, the Participant

Agreement.   That contract, concluded between two non-residents

of the District, anticipating no performance in the District,

and having no substantial connection to the District, cannot be

the basis for jurisdiction over Echo.   Janod’s other two claims

-- intentional and/or negligent interference with prospective

economic advantage and fraud -- stem from Echo’s alleged denial

of Janod’s right to exercise editorial control over the reality

                                11
series, as provided for in the Participant Agreement.    There are

no allegations whatsoever that those actions arose out of Echo’s

transacting any business in the District either.

       In its Opposition, Plaintiff has attempted to recast the

actions out of which its claims arise:

       [A]t the heart of each and every claim asserted
       against Echo by Janod is the fact that Echo damaged
       Janod by delivering final episodes of the “Rock Stars”
       series to NatGeo (for a public broadcast) without
       first allowing Janod to exercise its contractually-
       guaranteed   right   to   final   editorial  approval.
       Accordingly, Janod did not become damaged (and accrue
       its claims against Echo) until Echo actually delivered
       the final episodes of the series to NatGeo. That very
       delivery of the “Rock Stars” series by Echo to NatGeo
       is the business that Echo has transacted in the
       District of Columbia for the purposes of this
       jurisdictional analysis.

Pl.’s Opp’n at 8.   The Court is not persuaded by this

characterization.   Plaintiff’s harm flows from Echo’s denial of

its contractual editorial rights under the Participant

Agreement, which is the basis of each of Plaintiff’s three

claims.   That denial occurred independent of Echo’s actual

delivery of the final episodes to Nat Geo pursuant to a separate

agreement.

       In Brunson v. Kalil & Company, the plaintiff similarly

brought a suit based on a contract without a substantial

connection to the District of Columbia.    See 404 F. Supp. 2d at

228.   In the plaintiff’s opposition, she attempted to

recharacterize her allegations as arising out of a separate,

                                 12
related contractual arrangement.      In granting the defendant’s

motion to dismiss for lack of jurisdiction, another Judge on

this Court stated:

     In Plaintiff’s Amended Complaint, she asserts that she
     is seeking declaratory judgment based on the rights
     and obligations of the parties under the Brokerage
     Agreement. However, in her Opposition she states that
     the closing of the sale in Washington, D.C. is the
     “central event in the case.”     The closing, however,
     occurred pursuant to the Purchase Agreement, not the
     Brokerage Agreement. By characterizing the closing to
     be the central event in this case which gave rise to
     this claim, Plaintiff is requesting this Court to
     analyze the Purchase Agreement, not the Brokerage
     Agreement. Plaintiff cannot have it both ways. This
     Court refuses to find that actions related to the
     Purchase Agreement gave rise to this claim, which
     Plaintiff ostensibly brought pursuant to the Brokerage
     Agreement.

Id. at 229 (internal citations omitted).      Likewise, here, Janod

seeks damages based on the rights and obligations of the parties

under the Participant Agreement, not the Commission Agreement.

The Court therefore refuses to find that the delivery of the

final episodes to Nat Geo in Washington, D.C. is the action out

of which Janod’s claims arise.   There are no allegations that

any actions related to the Participant Agreement or the breach

thereof occurred in the District of Columbia.     Therefore,

Plaintiff has failed to meet its burden of showing that the

actions giving rise to its claims occurred in the District.




                                 13
         2.   Minimum Contacts

     Moreover, Plaintiff has failed to meet its burden of

demonstrating that Echo purposefully established minimum

contacts with the District such that it is reasonable for it to

anticipate being subject to suit in a District of Columbia

court.   As Plaintiff acknowledges, Echo’s performance of the

Commission Agreement with Nat Geo is Echo’s only alleged contact

with the District.

     “[P]arties who reach out beyond one state and create

continuing relationships and obligations with citizens of

another state are subject to regulation and sanction in the

other State for the consequences of their activities.”     Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 473 (1985) (internal

quotation marks and citations omitted).    However, an out-of-

state resident must do more than simply enter into a contract

with a resident of the District to have minimum contacts with

the District; the contract must have a “‘substantial connection’

with the forum.”     Helmer, 393 F.3d at 205 (quoting McGee v.

Int’l Life Ins. Co., 355 U.S. 220, 223 (1957)).    “[A] contract

is ‘ordinarily but an intermediate step serving to tie up prior

business negotiations with future consequences which themselves

are the real object of the business transaction,’” therefore, “a

court must evaluate the ‘prior negotiations and contemplated

future consequences, along with the terms of the contract and

                                  14
the parties’ actual course of dealing’ to determine whether the

defendant ‘purposefully established minimum contacts within the

forum.’”    Helmer, 393 F.3d at 205 (quoting Burger King, 471 U.S.

at 479).

     Here, the Court cannot conclude that Defendant purposefully

established minimum contacts with this forum based upon the

Commission Agreement.    There is no evidence in the record

regarding the location where the Commission Agreement was

negotiated.    Other than the participation of Nat Geo, a District

resident, the only connection between the Commission Agreement

and the District of Columbia is, as Plaintiff argues, that Echo

was to “deliver” episodes of “Rock Stars” to Nat Geo, presumably

to its headquarters in the District of Columbia.      See Pl.’s

Opp’n at 7-8.    Janod also emphasizes that Echo will receive over

one million dollars based upon this contact with the District of

Columbia.     See id. at 7.   However, Janod has provided the Court

with no authority to support its argument that these assertions

alone are sufficient to demonstrate a substantial connection

with the District of Columbia.     In Burger King, for example, the

relationship between the defendant, a franchisee, and Burger

King was based on a written contract which contemplated a

“carefully structured 20-year relationship that envisioned

continuing and wide-reaching contacts with Burger King in

Florida,” and defendant voluntarily accepted “the long-term and

                                   15
exacting regulation of his business from Burger King’s Miami

headquarters.”   Burger King, 471 U.S. at 480.    As a result, the

Supreme Court concluded that defendant had purposefully availed

himself of the privilege of conducting business in Florida.      Id.

The contact between Echo and the District of Columbia -- while

in theory occurring more than once according to Plaintiff’s

arguments -- is a far cry from that between Mr. Rudzewicz and

Florida.   Indeed, there is no information in the record about

the number of times Echo has delivered, or plans to deliver,

episodes of the “Rock Stars” series to Nat Geo.

     Most importantly, the Commission Agreement includes a

“Governing Law” clause that expressly provides that “any action

or suit under th[e] Agreement shall be brought in any federal or

state court . . . sitting in the State of California.”    Def.’s

Mot. to Dismiss Ex. C, at ¶ 19.4.3   “While agreements to submit

to a particular jurisdiction for resolution of disputes may not

conclusively establish personal jurisdiction, it is nevertheless

one factor relevant in an evaluation of the contract in

question.”   S.E.C. v. Lines Overseas Mgmt., Ltd., No. 04-302,

2005 WL 3627141, *6 (D.D.C. Jan. 7, 2005) (internal citations


     3
       As Janod rightly argues, the Commission Agreement does not
bind Janod, see Pl.’s Opp’n at 9-10; however, because Janod
relies upon the Commission Agreement as the basis of Echo’s
purported transaction of business in the District, the Court
still examines the terms of that agreement for purposes of the
minimum contacts analysis.
                                16
omitted).   In Fasolyak v. Cradle Society, Inc., another Judge in

this District found that a choice-of-law provision designating

another forum “reinforce[d] the Court’s conclusion that the non-

resident defendant did not purposely avail itself of the

privilege of conducting activities in the District of Columbia

such that it could anticipate being haled into court here.”      No.

06-01126 (TFH), 2007 WL 2071644, *7 (D.D.C. July 19, 2007); see

also Burger King, 471 U.S. at 481-82.     Here, the explicit

Governing Law clause in the Commission Agreement goes further,

not only specifying that California law shall apply, but also

designating a California forum for the resolution of any

disputes arising under the agreement.    This clause therefore

reinforces the Court’s conclusion that Echo could not have

reasonably anticipated being subject to suit in a District of

Columbia court.

     Further, by entering into the Commission Agreement with

District-based Nat Geo, Echo could not have reasonably

anticipated being haled into a District of Columbia court to

defend itself with regard to an alleged breach of an entirely

separate contract, the Participant Agreement.    Notably,

Plaintiff has not pointed to a single legal authority to support

its argument that the facts alleged here support exercising

personal jurisdiction over Echo.     On this basis, the Court finds

that Plaintiff has not met its burden of demonstrating that Echo

                                17
has minimum contacts with the District.   The Court therefore

finds that it would offend traditional notions of fair play and

substantial justice for Echo, a non-resident defendant, to be

haled into a District of Columbia court with respect to a matter

brought by a non-resident plaintiff relating to purported

injuries that occurred outside of the District.4




     4
       Although plaintiff does not allege it as a basis for the
Court’s jurisdiction, the Court would similarly find that it
cannot exercise general personal jurisdiction over Echo under
D.C. Code § 13-334(a). The District of Columbia Court of
Appeals “has indicated that the reach of ‘doing business’
jurisdiction under § 13-334(a) is co-extensive with the reach of
constitutional due process.” Gorman, 293 F.3d at 510 (citing
Hughes v. A.H. Robins Co., 490 A.2d 1140, 1148 (D.C. 1985)).
“Under the Due Process Clause, such general jurisdiction over a
foreign corporation is only permissible if the defendant’s
business contacts with the forum district are ‘continuous and
systematic.’” Gorman, 293 F.3d at 509-10 (quoting Helicopteros
Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415 (1984)).
Here, Plaintiff has not alleged or even suggested that Echo’s
business contacts with the District are continuous and
systematic. Moreover, in order for a court to invoke
jurisdiction under Section 13-334(a), the statute’s service
requirements must have been met; i.e., the defendant must have
been “personally served [with process] in the District of
Columbia.” Gonzalez v. Internacional de Elevadores, S.A., 891
A.2d 227, 233 (D.C. 2006). In this case, Plaintiff served Echo
at its office in Studio City, California, as well as by mail to
that address. See Return of Service/Affidavit, Docket No. 28.
Because Echo was not served in the District of Columbia, it
cannot be subject to jurisdiction under Section 13-334(a). See
McDaniel v. FEDITC LLC, 825 F. Supp. 2d 157, 161 (D.D.C. 2011)
(finding service of process by mail to principal place of
business in Maryland insufficient to confer jurisdiction under
Section 13-334(a)); Gowens v. DynCorp, 132 F. Supp. 2d 38, 42
(D.D.C. 2001) (finding service of process at company
headquarters in Virginia insufficient to confer general personal
jurisdiction).
                               18
     Because the Court concludes that it lacks personal

jurisdiction over Echo, the Court need not reach the merits of

Defendant’s Motion to Dismiss for failure to state a claim

pursuant to Rule 12(b)(6).

     B.   Transfer of Venue

     As an alternative to dismissal, Defendant requests --

without argument or analysis -- that the Court transfer this

action to the United States District Court for the Central

District of California pursuant to 28 U.S.C. § 1404(a) or 28

U.S.C § 1406(a).

     Even though the Court has concluded that it lacks personal

jurisdiction over Echo, it may nonetheless transfer venue if it

is in the interests of justice to do so.   See, e.g., Cameron v.

Thornburgh, 983 F.2d 253, 257 (D.C. Cir. 1993) (“[W]e may

transfer the case even though it is likely that we do not have

personal jurisdiction over appellees.” (citing Goldlawr, Inc. v.

Heiman, 369 U.S. 463, 466 (1962))); Naartex Consulting Corp. v.

Watt, 722 F.2d 779, 789 (D.C. Cir. 1983), cert. denied, 467 U.S.

1210 (1984); Cellutech, 871 F. Supp. at 50-51.   Section 1404(a)

governs the transfer of so-called “convenience” cases--that is,

cases in which venue is proper in the original court but the

court decides that transfer is warranted for the “convenience of

the parties and witnesses.”   Section 1406(a), on the other hand,

controls in cases where venue is improper in the original court

                                19
but, rather than dismissing the action, the court decides to

transfer to a district in which venue is proper.     The decision

to transfer an action on this basis is left to the discretion of

the Court.    See Novak-Canzeri v. Saud, 864 F. Supp. 203, 207

(D.D.C. 1994).   Under either section, the Court’s transfer must

be in the interests of justice.    Here, the Court need not reach

the issue of whether venue is proper in this District, because

the Court concludes that transferring this case is not in the

interests of justice under either Section 1404(a) or Section

1406(a).

     In its Opposition, Plaintiff asserts that, in addition to

the Central District of California, this action alternatively

could have been brought in the United States District Courts for

the Northern District of New York, the Eastern District of

Washington, or the Western District of North Carolina because a

substantial portion of the filming of the “Rock Stars” series

occurred in those districts.    Pl.’s Opp’n at 13.   Plaintiff

specifically requests that, if the Court is inclined to transfer

this matter to an alternative forum, the Court transfer this

case to the District Court for the Western District of North

Carolina.    Id. at 16 n.7.   Ordinarily, there is a strong

presumption in favor of a plaintiff’s choice of forum.        See

Piper Aircraft v. Reyno, 454 U.S. 235, 255 (1981).     However,

prior to transfer, the Court must ensure that Defendant is

                                  20
subject to personal jurisdiction in the transferee forum.      See

Crenshaw v. Antokol, 287 F. Supp. 2d 37, 42 (D.D.C. 2003)

(citing Sharp Elecs. Corp. v. Hayman Cash Register Co., 655 F.2d

1228, 1230 (D.C. Cir. 1981) (per curiam)).    Without more factual

information, the Court cannot ensure that the District Court for

the Western District of North Carolina would have personal

jurisdiction over Echo.   Because Plaintiff has requested a

different forum from the California forum requested by

Defendant, and because Plaintiff raises a number of forums in

which it believes this action would be proper, the Court finds

that transfer would not be in the interests of justice.

Accordingly, the Court will decline to transfer this case.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that it

lacks personal jurisdiction over Defendant.     The Court further

concludes that it would be inappropriate to grant Defendant’s

request to transfer this case to the Central District of

California.   Accordingly, the Court will GRANT Defendant’s

Motion to Dismiss for lack of jurisdiction and will DISMISS the

Amended Complaint.   A separate Order accompanies this Memorandum

Opinion.

SIGNED:    Emmet G. Sullivan
           United States District Court Judge
           September 10, 2012



                                21